Citation Nr: 0424809	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  01-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
fracture of the right second metacarpal shaft. 

2.  Entitlement to an increased (compensable) evaluation for 
fracture of the nasal bones.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 8, 
1954, and from July 14, 1954, to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2000 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which increased the evaluation for arthritis of the 
cervical spine with fusion from 0 percent to 40 percent, 
effective April 11, 2000.  That rating action confirmed and 
continued the 0 percent disability ratings assigned to 
fracture of the right second metacarpal shaft and fracture of 
the nasal bones.  The veteran perfected a timely appeal to 
that decision.  

In a rating action of December 2003, the RO increased the 
evaluation for arthritis of the cervical spine with fusion 
from 40 percent to 60 percent, effective April 11, 2000.  In 
that rating action, the RO noted that, in his December 2001 
substantive appeal, the veteran had only requested the next 
higher rating; therefore, the assignment of the 60 percent 
disability evaluation for his cervical spine disorder 
constituted a full grant of the specific benefit sought by 
the veteran.  Consequently, the claim for an increased rating 
for the cervical spine disorder is no longer before the Board 
for appellate review.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

With regard to impairment resulting from the fracture of the 
right second metacarpal shaft, the veteran maintains that the 
stiffness combined with the weakness in the right second 
digit cause it to be relatively useless.  The veteran also 
argues that the RO failed to consider the functional loss or 
loss of use of the right second finger caused by his 
disability.

The veteran's service-connected fracture of the right second 
metacarpal is evaluated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 which pertains to ankylosis of the 
finger.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2003), including the rating criteria for 
evaluating impairment of a single finger, effective August 
26, 2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
veteran has not been informed of the new regulations, and the 
RO has not considered the veteran's service-connected finger 
disabilities under the new rating criteria.  The revised 
criteria for Diagnostic Code 5227 now contains a note which 
provides that VA can also consider whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.

After review of the claims folder, the Board finds that 
examinations are necessary in order to determine the current 
impairment caused by the fracture of the right second 
metacarpal shaft and the fracture of the nasal bones.  
Significantly, the Board notes that the claims file was not 
available for review at the time of the last examinations in 
October 2000, almost 4 years ago.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should request that the 
veteran identify all medical care 
providers who may possess additional 
records referable to treatment for his 
service-connected right second metacarpal 
shaft and fracture of the nasal bones.  
The RO should request and associate with 
the claims file copies of the veteran's 
complete treatment reports.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records and 
treatment notes. 

2.  The RO should arrange for the veteran 
to be accorded an examination to 
determine the current impairment due to 
the fracture of the right second 
metacarpal shaft.  The claims folder must 
be made available to, and reviewed by, 
the examiner in connection with this 
evaluation and the examiner must note 
this fact in the examination report.  All 
necessary tests and studies should be 
accomplished, and the clinical 
manifestations should be reported in 
detail.  The examination must include 
complete range of motion findings, 
including findings as to the point at 
which motion is limited by pain, if 
indicated.  The examiner should state 
whether there is resulting limitation of 
motion of other digits or interference 
with overall function of the hand.

3.  The veteran should be scheduled for 
an appropriate VA examination in order to 
determine the severity of his nasal bone 
fracture.  The claims folder must be made 
available to, and reviewed by, the 
examiner in connection with this 
evaluation and the examiner must note 
this fact in the examination report.  All 
indicated tests should be conducted.  All 
symptoms resulting from the nasal bone 
fracture should be identified and 
described in detail.  The examiner should 
specifically comment on whether there is 
50 percent obstruction of the nasal 
passage on both sides or complete 
obstruction on one side and whether there 
is marked interference with breathing 
space. 

4.  The RO should then readjudicate the 
issues on appeal.  If any issue continues 
to be denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  If a compensable rating for 
fracture of the right second metacarpal 
shaft remains denied, the SSOC should 
contain notice of the new criteria for 
rating this condition.  An appropriate 
period of time should be allowed for 
response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



